UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7720



STEVEN RAY LEVISTER,

                                             Petitioner - Appellant,

          versus


HOWARD PAINTER, Warden,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Southern
District of West Virginia, at Bluefield. David A. Faber, District
Judge. (CA-01-711-1)


Submitted:   January 31, 2002             Decided:   February 8, 2002


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Steven Ray Levister, Appellant Pro Se. Darrell V. McGraw, Jr.,
Dawn Ellen Warfield, OFFICE OF THE ATTORNEY GENERAL OF WEST VIR-
GINIA, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Steven   Ray   Levister   appeals   the   district   court’s   order

accepting the magistrate judge’s recommendation and dismissing his

petition filed under 28 U.S.C.A. § 2254 (West 1994 & Supp. 2001) as

time-barred under the Antiterrorism and Effective Death Penalty Act

(AEDPA). On appeal, Levister contends he filed his petition within

one year of the date on which the factual predicate of his claim

was discovered and that his petition is thus timely under 28

U.S.C.A. § 2244(d)(1)(D) (West Supp. 2001).       We find this claim to

be without merit.     Accordingly, we deny a certificate of appeal-

ability and dismiss the appeal.        We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                              DISMISSED




                                   2